DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/505,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application only discloses a camera module with an anti-shake compensation system.  No specifics of the anti-shake compensation system are given other than to state that the reflecting element is moved to compensate for shake.  As .

Claim Objections
Claim 3 is objected to because of the following informalities:  The word “wherein” is repeated after the preamble.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, it recites that the first and second electromagnetic driving assemblies are disposed on the same side of the optical axis.  However, reference numerals 510 and 520 are defined in the specification as being the first and second electromagnetic driving assemblies respectively.  As can be seen clearly in fig. 4A, 510 and 520 are on opposite sides of the optical axis A.  It assumed by the context of the disclosure that this is meant to state that the first and second electromagnetic driving assemblies are each disposed closest to the same end of the lens in the optical axis direction.

Regarding claim 12, it recites that the third and fourth electromagnetic driving assemblies are disposed on the same side of the movable portion as observed from the optical axis.  However, as seen in the specification, the third and fourth electromagnetic driving assemblies 530 and 540 are on opposite sides of the movable portion as observed from the optical axis.  It assumed by the context of the disclosure that this is meant to state that the third and fourth electromagnetic driving assemblies are each disposed closest to the same end of the lens in the optical axis direction.

Regarding claims 13 and 15-16, they depend from claim 12 and are therefore rejected for the same reasons as stated above (see claim 12).




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 13-15 recite the limitation "the optical member driving mechanism".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear what this limitation is referring to as this is the first time it is mentioned.  From the context, it seems like it is referring to the “optical mechanism”.



	Regarding claim 15, it additionally recites “the fifth electromagnetic driving assembly”.  However, a fifth electromagnetic driving assembly is not mentioned in claims 12, 6, or 1 from which claim 15 depends.  Therefore, the dependency of claim 15 is unclear.
	Regarding claim 16, it depends from claim 15 and is therefore additionally rejected for the same reasons as stated above (see claim 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smyth et al. (US 2019/0235202 A1) hereinafter referenced as Smyth.
Regarding claim 1, Smyth discloses 
An optical mechanism (300), for receiving a light that is reflected by a reflecting 2element (304, 806), comprising:
3a movable portion (Inner carrier 310; [0044]), for receiving an optical member (308) that defines an optical 4 axis (fig. 3);
5a fixed portion (316), wherein the movable portion is movable relative to the fixed 6 portion ([0051]); and
7a driving module (320, 322), comprising a first electromagnetic driving assembly (Left OIS-Y in fig. 3C) and a 8 second electromagnetic driving assembly (Right OIS-Y in fig. 3C) for driving the movable portion to move9 relative to the fixed portion;
10wherein the optical axis is located between the first electromagnetic driving 11 assembly and second electromagnetic driving assembly when viewed from the optical12 axis (fig. 3C), and the first electromagnetic driving assembly and the second electromagnetic13 driving assembly are electrically independent from each other (This is inherent as moving the lens in the Y direction would require different forces from each of the OIS Ys).

Regarding claim 2, Smythe discloses everything claimed as applied above (see claim 1), in addition, Smythe discloses, wherein the driving module further comprises a fifth electromagnetic driving assembly (318) electrically independent from the first and second electromagnetic driving assemblies (This drives the lens in an optical axis direction for focusing and therefore must be independent from the OIS assemblies.), and the first and second electromagnetic driving assemblies are disposed on the same side of the optical axis (figs. 3; The left and right OIS Ys are 

Regarding claim 3, Smythe discloses everything claimed as applied above (see claim 1), in addition, Smythe discloses, wherein wherein the first electromagnetic driving (Left OIS-Y) assembly comprises a magnetic member (Left 328; fig. 3C) and a driving coil (Left 330; fig. 3C). 

Regarding claim 4, Smythe discloses everything claimed as applied above (see claim 3), in addition, Smythe discloses, further comprising a position-detecting assembly (1008, 1010) for detecting the position of the movable portion relative to the fixed portion ([0115]), wherein the fifth electromagnetic driving assembly (1012) and the position-detecting assembly (1008, 1010) are arranged in a direction perpendicular to the optical axis (The position detecting assembly is directly under the AF driver; fig. 10B). 

Regarding claim 5, Smythe discloses everything claimed as applied above (see claim 1), in addition, Smythe discloses, further comprising a connection element (910) located between the fixed portion (908) and movable portion (906), wherein the connection element is substantially parallel to the optical axis (This is broad as any single element can be considered substantially parallel to the optical axis.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smythe in view of Official Notice.
Regarding claim 6, Smythe discloses everything claimed as applied above (see claim 1), in addition, Smythe discloses, wherein the driving module drives the movable portion to [move] relative to the fixed portion [in an X or Y direction] ([0051], [0052]).  However, Smythe fails to explicitly disclose that the driving module rotates the movable portion relative to the fixed portion around a rotating axis different from the optical axis.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Smythe teaches using linear translation to compensate for motion.  Using tilting to compensate for motion is well known as evidenced by CPC grouping G03B2205/0023.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute linear translation with tilting to achieve the predictable result of motion compensation.

	 
wherein the first electromagnetic driving assembly and the second electromagnetic driving assembly overlap at least a portion of the optical member as observed from a direction perpendicular to the optical axis (From the view shown in fig. 3B, the first electromagnetic driving assembly left OIS-Y and the second electromagnetic driving assembly right OIS-Y overlap the optical member in the Y direction). 

Regarding claim 8, Smythe and Official Notice, the combination, discloses everything claimed as applied above (see claim 6), in addition, Smythe discloses, wherein the optical member driving mechanism has a rectangular structure (figs. 3), and the first electromagnetic driving assembly and the second electromagnetic driving assembly are adjacent to the different corners of the rectangular structure (OIS-Y is adjacent to the corners of the lower rectangle when viewed in the optical axis direction as shown in fig. 3B). 

Regarding claim 9, Smythe and Official Notice, the combination, discloses everything claimed as applied above (see claim 6), in addition, Smythe discloses, wherein the first electromagnetic driving assembly (Left OIS-Y) comprises a first electromagnetic driving member (Left 320; fig. 3C) and a first electromagnetic driving component (Left 330; fig. 3C), and the second electromagnetic driving assembly (Right OIS-Y; fig. 3C) comprises a second electromagnetic driving member (Right 320) and a second electromagnetic driving component (Right 330), wherein the first electromagnetic driving member and the second electromagnetic driving member are disposed on the movable portion, and the first electromagnetic driving component and the second electromagnetic driving component are disposed on the fixed portion ([0051]). 

Regarding claim 10, Smythe and Official Notice, the combination, discloses everything claimed as applied above (see claim 9), in addition, Smythe discloses, wherein the optical member driving mechanism further comprises two detectors (1022; [0118]) for detecting [linear] variation between the movable portion and the fixed portion ([0119]). 
However, Smythe fails to explicitly disclose that the shake compensation is performed by tilting.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Smythe teaches using linear translation and therefore linear position sensors to compensate for motion.  Using tilting to compensate for motion is well known as evidenced by CPC grouping G03B2205/0023 and therefore angular position sensors are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute linear translation and linear position sensors with tilting and angular position sensors to achieve the predictable result of accurate motion compensation.

 Regarding claim 11, Smythe and Official Notice, the combination, discloses everything claimed as applied above (see claim 10), in addition, Smythe discloses, wherein the detectors respectively correspond to the first electromagnetic driving member and the second electromagnetic driving member (They are OIS-Y position sensors and therefore correspond to the OIS-Y actuators; [0118]). 

Regarding claim 12, Smythe and Official Notice, the combination, discloses everything claimed as applied above (see claim 6), in addition, Smythe discloses, wherein the driving module further comprises:
a third electromagnetic driving assembly (Left OIS-X 322), electrically connected to the first electromagnetic driving assembly (As the camera module is implemented in a mobile device, the power is provided from the same source and therefore they are electrically connecte; [0167]); and
a fourth electromagnetic driving assembly (Right OIS-X 322), electrically connected to the second electromagnetic driving assembly, wherein the optical axis is disposed between the third electromagnetic driving assembly and the fourth electromagnetic driving assembly (Fig. 3C), and the third electromagnetic driving assembly and the fourth electromagnetic driving assembly are disposed on the same side of the movable portion as observed from the optical axis (figs. 3; The left and right OIS-Xs are located at identical spots on either side of the lens.  Therefore they are disposed on the same side of the optical axis.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2019/0212632 A1) discloses a folded camera module with image stabilization.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/14/2021